                   Case 20-51044-JTD                Doc 1        Filed 12/14/20          Page 1 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                              )         Chapter 11
                                                                    )
RTI HOLDING COMPANY, LLC,1                                          )         Case No. 20-12456 (JTD)
                                                                    )
                                       Debtors.                     )         (Jointly Administered)
                                                                    )
                                                                    )
RUBY TUESDAY, INC.,                                                 )
                                                                    )         Adv. Case No. ___________
                                       Plaintiff.                   )
                                                                    )
         vs.                                                        )
                                                                    )
CGCMT 2006-C4 - 5522 SHAFFER RD LLC,                                )
                                                                    )
                                       Defendant.                   )
                                                                    )

                              COMPLAINT FOR DECLARATORY RELIEF


         Plaintiff, Ruby Tuesday, Inc. (the “Debtor”), one of the debtors and debtors in possession

(the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), as and for its

1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.




DOCS_LA:334486.6 76136/002
                  Case 20-51044-JTD       Doc 1       Filed 12/14/20   Page 2 of 19




Complaint for Declaratory Relief against CGCMT 2006-C4 - 5522 SHAFFER RD LLC (the

“Defendant”), by and through its undersigned counsel of record, alleges as follows:

                                    SUMMARY OF ACTION

         1.      The Debtor is the lessee of commercial real property located in DuBois,

Pennsylvania, that operates as a Ruby Tuesday® restaurant (defined herein as the “Restaurant”).

By the Complaint, the Debtor seeks an abatement of its rental payments under its lease with the

Defendant (defined herein as the “Lease”), based on the global COVID-19 pandemic and the

imposition of governmental regulations, recommendations, or orders related to the COVID-19

pandemic (the “Government Regulations”) that have had a devastating impact on the Debtor’s

ability to operate the Restaurant, until such Government Regulations have been lifted and to

reflect the extent and duration of such forced governmental closures and limitations on the

Debtor’s operations. Such relief is necessary to protect the Debtor’s rights under its Lease with

the Defendant and to ensure the Debtors’ ability to successfully reorganize in these Chapter 11

Cases.

         2.      The Chapter 11 Cases were commenced during the unprecedented global

pandemic caused by the outbreak of the novel coronavirus disease (COVID-19) that has infected

millions of people around the world, killed nearly 300,000 people in the United States as of the

date of filing of this Complaint, and disrupted daily social and economic life. Beginning in the

early spring of 2020, restaurants throughout the world were negatively affected by the COVID-

19 pandemic, many to the point of permanent closure. The lack of predictability in the spread of

the virus coupled with the necessary responses of governments to try and limit exposure by

preventing gatherings has eviscerated the restaurant industry, including the Ruby Tuesday®

restaurant chain, whose business model largely depends on providing social environments for




DOCS_LA:334486.6 76136/002                        2
                  Case 20-51044-JTD        Doc 1       Filed 12/14/20   Page 3 of 19




people to meet and enjoy dining out. Government actions such as mandated restaurant closures,

mandated mall closures, shelter in place orders, carry-out only orders, reduced hour orders, and

social distancing/self-quarantining orders and guidance created a situation whereby the Debtors’

revenues dropped so substantially that they could no longer sustain their normal operating costs.

Rental obligations, as a fixed expense, were particularly difficult to manage since they were not

reduced in line with revenue deterioration.

        3.       On March 17, 2020, the COVID-19 pandemic and attendant Government

Regulations forced the Debtor to close the Restaurant. By June 30, 2020, the COVID-19

pandemic continued and, in accordance with the Government Regulations, the Restaurant was

only permitted to serve customers on a delivery or carry-out basis. As of the commencement of

the Chapter 11 Cases, the Restaurant was allowed to offer dining room services, but only under

strict capacity and other restrictions mandated by the Government Regulations, which continue

to affect the Debtor’s ability to sustain its operations.

        4.       The Debtor’s obligation to pay rent under the Lease should be abated for the

following reasons: (a) the COVID-19 pandemic and related Government Regulations triggered

the force majeure provisions of the Lease that expressly relieve the Debtor of its rent obligations;

(b) by significantly limiting the Debtor’s business operations, the COVID-19 pandemic and

related Government Regulations frustrated the fundamental purpose of the Lease; and (c) by

significantly limiting the Debtor’s business operations, the COVID-19 pandemic and related

Government Regulations rendered the Debtor’s performance under the Lease impossible and/or

impracticable.

        5.       Based on the foregoing, the Debtor brings this action for a declaratory judgment

for abatement of the Debtor’s rent payments for the Restaurant from the date that the




DOCS_LA:334486.6 76136/002                         3
                   Case 20-51044-JTD        Doc 1       Filed 12/14/20   Page 4 of 19




Government Regulations went into effect until such time as they are lifted, in an amount to be

proven at trial.

                                    JURISDICTION AND VENUE

        6.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (B) and (O).

Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            THE PARTIES

        7.         Plaintiff, Ruby Tuesday, Inc., is a corporation organized and existing under the

laws of the State of Georgia, and is one of the Debtors in the Chapter 11 Cases.

        8.         Defendant, CGCMT 2006-C4 - 5522 SHAFFER RD LLC, is a limited liability

company organized and existing under the laws of the State of Delaware.

                                       STATEMENT OF FACTS

A.      General Background

        9.         The Debtors develop, operate, and franchise casual dining restaurants under the

Ruby Tuesday® brand. On October 7, 2020 (the “Petition Date”), the Debtors commenced these

Chapter 11 Cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy

Code. The Debtors have continued in the possession of their property and have continued to

operate and manage their business as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. On October 26, 2020, the Office of the United States Trustee

appointed an Official Committee of Unsecured Creditors in these Chapter 11 Cases. No trustee

or examiner has been appointed in the Chapter 11 Cases.

        10.        On October 16, 2020, the Debtors filed their Motion for Entry of an Order

Pursuant to Sections 105(a) and 503(b) of the Bankruptcy Code Abating Rents Under Unexpired




DOCS_LA:334486.6 76136/002                          4
                  Case 20-51044-JTD       Doc 1       Filed 12/14/20   Page 5 of 19




Leases of Nonresidential Real Property for Restaurants Affected by Government Regulations

[Dkt. No. 145] (the “Abatement Motion”).

        11.      On December 9, 2020, the Court established procedures relating to the

determination of the rent abatement issues in the Chapter 11 Cases by way of a Scheduling Order

Re: Abatement Litigation (the “Abatement Procedures”) [Dkt. No. 689]. The Abatement

Procedures provide, among other things, that, on or before December 14, 2020, the Debtors shall

file complaints to commence the “first round” of adversary proceedings against certain landlord

defendants seeking the abatement of rent obligations of one or more of the Debtors, as generally

described in the Abatement Motion. Under the terms of the Abatement Procedures, the

Abatement Motion was deemed withdrawn.

        12.      This Complaint is brought in accordance with the Abatement Procedures.

B.      The Lease

        13.      On or about January 17, 2001, the Debtor, as lessee, and Laurel of DuBois, as

predecessor in interest to the Defendant, as lessor, entered into a lease (as amended,

supplemented or modified, the “Lease”) of premises located at 5610 Shaffer Road, DuBois,

Pennsylvania 15801 (the “Premises”). The Premises, consisting of 5,097 square feet, are

operated by the Debtor as a Ruby Tuesday® restaurant (the “Restaurant”).

        14.      Section 33 of the Lease provides a force majeure provision (the “Force Majeure

 Provision”), as follows:

        33. FORCE MAJEURE:

        Lessor and/or Ruby Tuesday shall be excused for the period of any delay and shall not be

        deemed in default with respect to the performance of any of the terms, covenants, and

        conditions of this Lease when prevented from so doing by cause or causes beyond the




DOCS_LA:334486.6 76136/002                        5
                   Case 20-51044-JTD        Doc 1       Filed 12/14/20    Page 6 of 19




          Lessor’s and/or Ruby Tuesday’s control, which shall include, without limitation, all labor

          disputes, governmental regulations or controls, fire or other casualty, inability to obtain

          any material, services, acts of God, or any other cause, whether similar or dissimilar to

          the foregoing, not within the control of the Lessor and/or Ruby Tuesday.

          15.      The principal purpose of the Lease was to allow the Debtor to operate the

    Restaurant as it operated prior to the COVID-19 pandemic and imposition of the Government

    Regulations.

C.        The Government Regulations

          16.      The Premises and the Restaurant are subject to the orders of the Commonwealth

of Pennsylvania, the County of Clearfield, and the City of DuBois. Government Regulations

have been issued as a result of the COVID-19 crisis that impair economic activity and directly

affect the operation of the Restaurant. The Government Regulations that have been, and that are

currently, in effect affecting the Restaurant are as follows:

                   a. On March 6, 2020, the Commonwealth of Pennsylvania, through the Office of

                      the Governor, issued a Proclamation of Disaster Emergency.2 This State

                      Order limited the Debtor’s ability to operate the Restaurant, because it

                      “suspend[ed] the provision of any regulatory statute prescribing the

                      procedures for conduct in the Commonwealth business, or the orders, rules or

                      regulations of any Commonwealth agency, if strict compliance with the

                      provisions of any statute, order, rule or regulation would in any way prevent,

                      hinder, or delay necessary action in coping with this emergency.” Id.




2
 See https://www.scribd.com/document/450457202/2020-3-6-COVID19-Digital-Proclamation-pdf, last accessed
December 13, 2020.



DOCS_LA:334486.6 76136/002                          6
                   Case 20-51044-JTD          Doc 1        Filed 12/14/20    Page 7 of 19




                   b. On March 19, 2020, the Commonwealth of Pennsylvania Department of

                       Health issued a Business Closure Order.3 This Order limited the Debtor’s

                       ability to operate the Restaurant because it prohibited any person or entity

                       from operating a place of business that was not life sustaining, specifically

                       stating that, “All restaurants and bars are ordered to close their dine-in

                       facilities,” effective immediately and until further notice. Id.

                   c. On the same day – March 19, 2020 – the Office of Governor Wolf issued a

                       Business Closure Order.4 Similarly to the Commonwealth’s Order noted

                       above, this Order limited the Debtor’s ability to operate the Restaurant, as it

                       prohibited any person or entity from operating a place of business that was not

                       life sustaining, specifically stating that, “All restaurants and bars previously

                       have been ordered to close their dine-in facilities,” effective immediately and

                       until further notice. Id.

                   d. On April 1, 2020, the Commonwealth of Pennsylvania Department of Health

                       issued a state-wide Stay at Home Order.5 This order limited the Debtor’s

                       ability to operate the Restaurant, because it ordered all residents of the

                       Commonwealth to remain at home, “except as needed to access, support or

                       provide life-sustaining business, emergency, or government services.” Id.




3
    See https://www.scribd.com/document/452409377/03-19-20-Soh-Covid-Order, last accessed December 13, 2020.
4
 See https://www.scribd.com/document/452416027/20200319-TWW-COVID-19-Business-Closure-Order, last
accessed December 13, 2020.
5
 See https://www.scribd.com/document/454418390/04-01-20-SOH-Statewide-Stay-at-Home-Order, last accessed
December 13, 2020.



DOCS_LA:334486.6 76136/002                             7
                  Case 20-51044-JTD         Doc 1       Filed 12/14/20    Page 8 of 19




                 e. Similarly, on the same day – April 1, 2020 – the Office of Governor Wolf

                      issued its own Stay at Home Order.6 Similarly to the Commonwealth

                      Department of Health’s order, this Order limited the Debtor’s ability to

                      operate the Restaurant, as it required all residents of the Commonwealth of

                      Pennsylvania to remain at home, “except as needed to access, support, or

                      provide life-sustaining business, emergency, or government services.” Id.

                 f. The Commonwealth of Pennsylvania Department of Health issued its next

                      order on April 20, 2020, this time in the form of an Amended Business

                      Closure Order.7 This Amended Order continued to restrict and limit the

                      Debtor’s ability to do business at the Restaurant, as it did not include

                      restaurants among the certain businesses it permitted to operate limited in-

                      person activities.

                 g. Likewise, on the same day – April 20, 2020 – the Office of Governor Wolf

                      issued its Amended Stay at Home Order.8 This Amended Order continued to

                      restrict the Debtor’s ability to operate the Restaurant, as it continued to require

                      residents of the Commonwealth to remain at home through May 8, 2020.

                 h. On May 7, 2020, the Commonwealth of Pennsylvania Department of Health

                      issued a new order – an Order for Limited Opening of Businesses and Lifting




6
 See https://www.governor.pa.gov/wp-content/uploads/2020/04/20200401-GOV-Statewide-Stay-at-Home-
Order.pdf, last accessed December 13, 2020.
7
 See https://www.scribd.com/document/457361388/04-20-20-SOH-Business-Closure-Order-Amendment, last
accessed December 13, 2020.
8
 See https://www.governor.pa.gov/wp-content/uploads/2020/04/20200420-GOV-Stay-at-Home-Order-
Amendment.pdf, last accessed December 13, 2020.



DOCS_LA:334486.6 76136/002                          8
                  Case 20-51044-JTD         Doc 1       Filed 12/14/20    Page 9 of 19




                      Stay at Home Requirements.9 This Order failed to lift the prohibition on dine-

                      in facilities throughout the Commonwealth, and thus continued to limit and

                      restrict the Debtor’s ability to operate the Restaurant.

                 i. On the same day – May 7, 2020 – the Office of Governor Wolf issued its

                      Amendment to the Stay at Home Order.10 This Amendment extended the

                      Governor’s prior order, and required individuals to stay at home through June

                      4, 2020, and thus, continued to restrict and impact the Debtor’s ability to

                      operate the Restaurant.

                 j. The Office of Governor Wolf issued a second order that same day – May 7,

                      2020 – this one an Order Lifting the Stay at Home Order and for the Limited

                      Opening of Businesses.11 Like the similarly-named order from the

                      Commonwealth Department of Health, this Order failed to lift the prohibition

                      on dine-in facilities throughout the Commonwealth, and thus continued to

                      restrict the Debtor’s ability to operate the Restaurant.

                 k. On May 27, 2020, the Commonwealth of Pennsylvania Department of Health

                      issued its Order for the Continued Reopening of the Commonwealth.12 This

                      Order, while allowing for reopening of in-person restaurant operations,

                      limited the Debtor’s ability to operate the Restaurant at normal capacity.



9
 See https://www.scribd.com/document/460381371/05-07-20-SOH-Yellow-Phase-Order, last accessed December
13, 2020.
10
 See https://www.governor.pa.gov/wp-content/uploads/2020/05/20200507-TWW-Stay-at-Home-Order-
Amendment.pdf, last accessed December 13, 2020.
11
  See https://www.scribd.com/document/460381373/05-07-20-TWW-Yellow-Phase-Order, last accessed December
13, 2020.
12
  See https://www.governor.pa.gov/wp-content/uploads/2020/05/20200527-SOH-Green-Phase-Order.pdf, last
accessed December 13, 2020.



DOCS_LA:334486.6 76136/002                          9
                 Case 20-51044-JTD          Doc 1      Filed 12/14/20      Page 10 of 19




                 l. On the same day – May 27, 2020 – the Office of Governor Wolf issued an

                      Order for the Continued Reopening of the Commonwealth.13 Similar to the

                      order noted above, this Order allowed for the reopening of in-person

                      restaurant operations, but it limited the Debtor’s ability to operate the

                      Restaurant at normal capacity.

                 m. On June 3, 2020, the Office of Governor Wolf issued an Amended Disaster

                      Emergency Proclamation.14 This Order extended the original declaration of

                      emergency in the Commonwealth of Pennsylvania, from March 6, 2020, for a

                      period of an additional ninety (90) days. This Amended Proclamation

                      continued to negatively impact the Debtor’s ability to operate its restaurant at

                      the Restaurant.

                 n. On July 15, 2020, the Commonwealth of Pennsylvania Department of Health

                      issued an Order Directing Mitigation Measures.15 This Order continued to

                      limit the Debtor’s ability to operate the Restaurant, as it limited indoor dining

                      to twenty-five percent (25%) of the maximum occupancy permitted under the

                      fire code.

                 o. On the same day – July 15, 2020 – the Office of Governor Wolf issued an

                      Order Directing Targeted Mitigation Measures.16 Like the Commonwealth

                      Department of Health’s Order, this Order limited indoor dining to twenty-five

13
  See https://www.governor.pa.gov/wp-content/uploads/2020/05/20200527-TWW-green-phase-order.pdf, last
accessed December 13, 2020.
14
  See https://www.governor.pa.gov/wp-content/uploads/2020/06/20200603-TWW-amendment-to-COVID-disaster-
emergency-proclamation.pdf, last accessed December 13, 2020.
15
  See https://www.governor.pa.gov/wp-content/uploads/2020/07/20200715-SOH-targeted-mitigation-order.pdf, last
accessed December 13, 2020.
16
  See https://www.governor.pa.gov/wp-content/uploads/2020/07/20200715-TWW-targeted-mitigation-order.pdf,
last accessed December 13, 2020.



DOCS_LA:334486.6 76136/002                           10
                   Case 20-51044-JTD            Doc 1      Filed 12/14/20       Page 11 of 19




                        percent (25%) of the maximum occupancy permitted under the fire code, and

                        thus continued to restrict and impact the Debtor’s ability to operate its

                        business at the Restaurant.

                    p. Additionally, even though the Debtor was permitted to resume limited indoor

                        dining service, its operations at the Restaurant were restricted by the extensive

                        controls and procedures outlined in the Office of the Governor’s Guidance on

                        Dining and Professional Sports17 and Guidance for Businesses in the

                        Restaurant Industry Permitted to Operate.18 Both Guidance orders were

                        entered on May 27, 2020.

                    q. Both Guidance orders outline specific restrictions, including physical

                        distancing requirements for bar patrons, table-spacing, face mask/covering

                        guidelines, occupancy limits, procedures for sanitization, and implementation

                        of a COVID-19 prevention plan, in addition to other guidelines and

                        requirements in order to ensure that both employees of the establishment and

                        its customers remain safe.

                    r. On September 17, 2020, the Secretary of the Department of Health issued an

                        Amendment to the Order Directing Mitigation Measures.19 This Amendment

                        continued to restrict and limit the Debtor’s ability to operate the Restaurant, as

                        it limited indoor dining to fifty percent (50%) of the maximum occupancy

                        permitted under the fire code, but only once the establishment enrolls in and


17
  See https://www.governor.pa.gov/newsroom/gov-wolf-issues-updated-green-phase-order-guidance-on-dining-and-
professional-sports/, last accessed December 13, 2020.
18
     See https://www.governor.pa.gov/covid-19/restaurant-industry-guidance/, last accessed December 13, 2020.
19
 See https://www.governor.pa.gov/wp-content/uploads/2020/09/20200917-SOH-amendment-to-targeted-
mitigation-order.pdf, last accessed December 13, 2020.



DOCS_LA:334486.6 76136/002                               11
                 Case 20-51044-JTD          Doc 1    Filed 12/14/20      Page 12 of 19




                      complies with the Open & Certified Pennsylvania program administered by

                      the Department of Community and Economic Development. This Amendment

                      further limited the Debtor’s operations in that alcohol sales were ordered to

                      cease at 11:00 p.m.

                 s. On the same day – September 17, 2020 – the Office of Governor Wolf issued

                      an Amendment to the Order Directing Targeted Mitigation Measures.20 This

                      Amendment mirrored the Department of Health’s Amendment, in that it

                      continued to restrict operations of restaurants, by requiring sales of alcohol to

                      cease at 11:00 p.m., and allowing restaurants to increase their indoor dining

                      capacity to fifty percent (50%) of the maximum occupancy permitted under

                      the fire code, but only after the establishment enrolls in and complies with the

                      Open & Certified Pennsylvania program, as administered by the Department

                      of Community and Economic Development. These restrictions continued to

                      negatively impact the Debtor’s ability to operate its business at the Restaurant.

                 t. On November 23, 2020, the Secretary of the Department of Health issued and

                      Order for Mitigation and Enforcement, that set out many updated restrictions

                      on operations of businesses in the Commonwealth of Pennsylvania, including

                      restaurants.21 This new Order further impacted and restricted the Debtor’s

                      ability to operate the Restaurant, as it reduced allowable capacity for indoor

                      dining to twenty-five percent (25%) of the maximum occupancy permitted



20
 See https://www.governor.pa.gov/wp-content/uploads/2020/09/20200917-TWW-amendment-to-targeted-
mitigation-order.pdf, last accessed December 13, 2020.
21
  See
https://www.health.pa.gov/topics/Documents/Diseases%20and%20Conditions/Order%20of%20the%20Secretary%2
0for%20Mitigation%20and%20Enforcement.pdf, last accessed December 13, 2020.



DOCS_LA:334486.6 76136/002                          12
                 Case 20-51044-JTD         Doc 1     Filed 12/14/20      Page 13 of 19




                      under the fire code. This Order also implemented stringent contact-tracing

                      requirements, staggered employee schedules, plexiglass shields at restaurants,

                      and more. It is important to also note that the 25% maximum capacity also

                      includes staff of the establishment.

                 u. On the same day – November 23, 2020 – the Office of Governor Wolf issued

                      its own Order for Mitigation, Enforcement, and Immunity Protections, which

                      set forth new and fulsome restrictions and limitations similar to those imposed

                      by the Secretary of the Department of Health’s order.22 The Debtor’s ability

                      to operate the Restaurant continued to be limited and restricted, as this Order

                      now limited indoor dining to no more than twenty-five percent (25%) of the

                      maximum occupancy permitted under the fire code (including staff). This

                      new Order also implemented stringent contact-tracing requirements, staggered

                      employee schedules, plexiglass shields at registers, and more.

                 v. On December 3, 2020, the Office of Governor Wolf amended the November

                      23, 2020 Order for Mitigation, Enforcement, and Immunity Protections, as it

                      ordered that all sale or dispensing of alcoholic beverages for on-site

                      consumption cease at 11:00 p.m.23

                 w. On December 10, 2020, the Secretary of the Department of Health issued a

                      new order – an Order Directing Limited-Time Targeted Mitigation.24 This

                      new order prohibited all in-person dining and alcohol sales, and thus has

22
  See https://www.governor.pa.gov/wp-content/uploads/2020/11/20201123-TWW-mitigation-enforcement-
immunity-order.pdf, last accessed December 13, 2020.
23
  See https://www.governor.pa.gov/wp-content/uploads/2020/12/2020.12.3-TWW-amendment-to-mitigation-
enforcement-immunity-order.pdf, last accessed December 13, 2020.
24
  See https://www.governor.pa.gov/wp-content/uploads/2020/12/20201210-SOH-Limited-Time-Mitigation-
Order.pdf, last accessed December 13, 2020.



DOCS_LA:334486.6 76136/002                         13
                 Case 20-51044-JTD         Doc 1     Filed 12/14/20      Page 14 of 19




                      negatively impacted and restricted the Debtor’s ability to conduct its

                      restaurant business at the Premises. This Order took effect on December 12,

                      2021, and remains in effect until January 4, 2021, at least.

                 x. On the same day – December 10, 2020 – the Office of Governor Wolf issued

                      its own new order, following the Department of Health’s new order. This

                      order – an Order Directing Limited-Time Mitigation – sets forth the same

                      restrictions as the Department of Health’s December 10, 2020 order –

                      outlining a full prohibition on all in-person dining and alcohol sales, starting

                      December 12, 2020, and continuing through January 4, 2021.25 It goes

                      without saying that just as with the Department of Health’s Order, the

                      Governor’s December 10, 2020 Order has significantly restricted and

                      negatively impacted the Debtor’s ability to conduct its restaurant business

                      operations at the Premises.

                 y. While the County of Clearfield and the City of DuBois have not issued their

                      own orders related to the operation of businesses within their jurisdictions,

                      they abide by the multitude of orders entered by the Commonwealth of

                      Pennsylvania Department of Health and the Office of Governor Wolf, which

                      continue to restrict and limit the operations of the Debtor at the Premises.

                 z. It bears repeating that as of the filing of this Complaint, the Commonwealth of

                      Pennsylvania continues to limit the Debtor’s ability to operate its Restaurant,

                      located in DuBois.




25
  See https://www.governor.pa.gov/wp-content/uploads/2020/12/20201210-TWW-Limited-Time-Mitigation-
Order.pdf, last accessed December 13, 2020.



DOCS_LA:334486.6 76136/002                          14
                 Case 20-51044-JTD       Doc 1    Filed 12/14/20      Page 15 of 19




        17.      As outlined above, starting in mid-March 2020, the Government Regulations

mandated the full closure of the Restaurant’s dining room to all patrons. The Restaurant was

only permitted to provide food and non-alcoholic beverages via delivery or take-out. The

Restaurant’s revenues were significantly impacted by the Governmental Regulations, as the

Debtor’s business model is nearly fully based on in-house dining, with the historical run rate on

delivery and take-out for the Restaurant accounting for less than 8% of total revenue. The shut-

down of the dining room to guests necessitated the closure of the Restaurant during this period.

The dining room closure of the Restaurant was devastating to the Debtor’s business, with an

initial revenue loss exceeding 70%.

        18.      As outlined above, the Government Regulations have since been altered for a

period of time to allow for a reopening of the Restaurant’s dining room, however, in a

significantly limited fashion. To address the changes wrought by the Government Regulations

and to comply with such Government Regulations, the Debtor streamlined its menu with an eye

towards reducing inventory, operational complexity and labor. However, no bar service at the

Restaurant was allowed. In addition, the Garden Bar, which is Ruby Tuesday’s signature feature

and brand differentiator, could not be offered due to the Government Regulations’ prohibition on

self-service dining. As of the filing of this Complaint, no indoor dining is permitted in

Pennsylvania. The Restaurant is still not permitted to offer a self-service Garden Bar and the

operations of the Restaurant remain limited and subject to the Government Regulations.

        19.      The Government Regulations had, and continue to have, a dramatic negative

impact on the Debtor’s ability to operate the Restaurant as it had prior to the onset of the

COVID-19 pandemic and imposition of the Government Regulations.




DOCS_LA:334486.6 76136/002                       15
                 Case 20-51044-JTD        Doc 1     Filed 12/14/20     Page 16 of 19




        20.      The COVID-19 pandemic and Government Regulations imposed on the

Restaurant’s operations were unforeseeable as of the parties’ entry into the Lease and were

beyond the Debtor’s fault, making or control.

        21.      The Debtor asserts that the COVID-19 pandemic and Government Regulations

provide for the Debtor’s right to abate rent under the Lease.

        22.      Upon information and belief, the Defendant disputes the Debtor’s right to abate

rent under the Lease.

                                   FIRST CLAIM FOR RELIEF

                     (Declaratory Judgment That the Force Majeure Provision
                               Requires That the Rents Be Abated)

        23.      The Debtor repeats and realleges the allegations above as if fully set forth herein.

        24.      The Lease contains the Force Majeure Provision.

        25.      The Force Majeure Provision covers the following circumstances: “cause or

causes beyond the Lessor’s and/or Ruby Tuesday’s control, which shall include, without

limitation, all labor disputes, governmental regulations or controls, fire or other casualty,

inability to obtain any material, services, acts of God, or any other cause, whether similar or

dissimilar to the foregoing, not within the control of the Lessor and/or Ruby Tuesday.”

        26.      The State of Pennsylvania and other local governmental agencies in Pennsylvania

issued the Government Regulations which govern, control and restrict the Restaurant’s

operations.

        27.      The COVID-19 pandemic and Government Regulations were unforeseeable and

beyond the Debtor’s fault, making or control.

        28.      The COVID-19 pandemic and Government Regulations constituted a force

majeure event under the Force Majeure Provision of the Lease, excusing the Debtor’s



DOCS_LA:334486.6 76136/002                        16
                 Case 20-51044-JTD        Doc 1     Filed 12/14/20     Page 17 of 19




nonperformance under the Lease caused by the COVID-19 pandemic and Government

Regulations.

        29.      As a result, the Debtor is entitled to declaratory judgment for abatement of the

Debtor’s rent payments for the Restaurant from the date that the Government Regulations went

into effect until such time as they are lifted, in an amount to be proven at trial.

                                 SECOND CLAIM FOR RELIEF

                    (Declaratory Judgment That the Common Law Doctrine of
                    Frustration of Purpose Requires That the Rents Be Abated)

        30.      The Debtor repeats and realleges the allegations above as if fully set forth herein.

        31.      The common law doctrine of frustration of purpose provides that a party’s

contractual obligations may be excused when the principal purpose of the contract is

substantially frustrated without fault by the occurrence of an event, the non-occurrence of which

was a basic assumption on which the contract was made.

        32.      The State of Pennsylvania and other local governmental agencies in Pennsylvania

issued the Government Regulations which govern, control and restrict the Restaurant’s

operations.

        33.      The COVID-19 pandemic and Government Regulations were unforeseeable and

beyond the Debtor’s fault, making or control.

        34.      The COVID-19 pandemic and Government Regulations frustrated the principal

purpose of the Lease, excusing the Debtor’s nonperformance caused by the COVID-19 pandemic

and Government Regulations.

        35.      As a result, the Debtor is entitled to declaratory judgment for abatement of the

Debtor’s rent payments for the Restaurant from the date that the Government Regulations went

into effect until such time as they are lifted, in an amount to be proven at trial.



DOCS_LA:334486.6 76136/002                        17
                 Case 20-51044-JTD        Doc 1     Filed 12/14/20     Page 18 of 19




                                  THIRD CLAIM FOR RELIEF

       (Declaratory Judgment That the Common Law Doctrine of Impossibility and/or
            Impracticability of Performance Requires That the Rents Be Abated)

        36.      The Debtor repeats and realleges the allegations above as if fully set forth herein.

        37.      The common law doctrine of impossibility and/or impracticability of performance

provides that a failure to perform contract obligations is excused where, after a contract is made,

a party’s performance is made impossible or impracticable without that party’s fault by the

occurrence of an event, the non-occurrence of which was a basic assumption on which the

contract was made.

        38.      The State of Pennsylvania and other local governmental agencies in Pennsylvania

issued the Government Regulations which govern, control and restrict the Restaurant’s

operations.

        39.      The COVID-19 pandemic and Government Regulations were unforeseeable and

beyond the Debtor’s fault, making or control.

        40.      The COVID-19 pandemic and Government Regulations made the Debtor’s

performance under the Lease impossible and/or impracticable, excusing the Debtor’s

nonperformance under the Lease caused by the COVID-19 pandemic and Government

Regulations.

        41.      As a result, the Debtor is entitled to declaratory judgment for abatement of the

Debtor’s rent payments for the Restaurant from the date that the Government Regulations went

into effect until such time as they are lifted, in an amount to be proven at trial.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court enter judgment as follows:




DOCS_LA:334486.6 76136/002                        18
                 Case 20-51044-JTD       Doc 1     Filed 12/14/20      Page 19 of 19




        1.       On all Claims for Relief, issuing a declaratory judgment that the Debtor’s rent

payments for the Restaurant are abated from the date that the Government Regulations went into

effect until such time as they are lifted, in an amount to be proven at trial; and

        2.       Granting such other and further relief as the Court deems just and proper.

Dated: Wilmington, Delaware                PACHULSKI STANG ZIEHL & JONES LLP
       December 14, 2020

                                           /s/ James E. O’Neill
                                           Richard M. Pachulski (CA Bar No. 90073)
                                           Malhar S. Pagay (CA Bar No. 189289)
                                           James E. O’Neill (Bar No. 4042)
                                           Victoria A. Newmark (CA Bar No. 183581)
                                           919 Market Street, 17th Floor
                                           Wilmington, Delaware 19899-8705 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile (302) 652-4400
                                           Email: rpachulski@pszjlaw.com
                                                  mpagay@pszjlaw.com
                                                  joneill@pszjlaw.com
                                                  vnewmark@pszjlaw.com

                                           Counsel to the Plaintiff




DOCS_LA:334486.6 76136/002                        19
